AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH , 2012 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STILLWATER MINING COMPANY (Exact name of Registrant as specified in its charter) Delaware 81-0480654 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1321 Discovery Drive Billings, Montana 59102 (Address of principal executive offices) Stillwater Mining Company 401(k) Plan and Trust Stillwater Mining Company Bargaining Unit 401(k) Plan (Full title of the Plan) Francis R. McAllister Chief Executive Officer Stillwater Mining Company 1321 Discovery Drive Billings, Montana 59102 (Name and address of agent for service) (406) 373-8700 (Telephone number, including area code, of agent for service) Copies to: Gregory E. Lindley Holland & Hart LLP 222 South Main Street Suite 2200 Salt Lake City, Utah 84101 The Registration Fee was previously calculated and paid in connection with the filing of the Registration Statement on January 20, 1999. No exhibits are filed with this Post-Effective Amendment. EXPLANATORY NOTE Stillwater Mining Company (the "Company") registered 3,300,000 shares of its common stock for future issuance under the Company's 1998 Equity Incentive Plan, the Company's General Employee Stock Option Plan, the Company's 401(k) Plan and Trust (the "401(k) Plan") and the Company's Bargaining Unit 401(k) Plan and Trust (the "Bargaining Unit 401(k) Plan") on Form S-8 (File No. 333-70861), filed with the Securities and Exchange Commission on January 20, 1999, with (i) 1,500,000 shares of its common stock relating to shares issuable under the 1998 Equity Incentive Plan, (ii) 300,000 shares of its common stock issuable under the General Employee Stock Option Plan, (iii) 750,000 shares of its common stock relating to shares to be acquired by Company employees pursuant to elective purchases under the 401(k) Plan, and (iv) 750,000 shares of its common stock relating to shares to be acquired by Company employees pursuant to elective purchases under the Bargaining Unit 401(k) Plan. The Company desires to amend the Form S-8 to provide that the Registration Statement will relate to (i) 1,500,000 shares of common stock issuable under the 1998 Equity Incentive Plan, (ii) 300,000 shares of common stock issuable under the General Employee Stock Option Plan, (iii) 500,000 shares of common stock that may be acquired by Company employees under the 401(k) Plan, and (iv) 1,000,000 shares of common stock that may be acquired by Company employees under the Bargaining Unit 401(k) Plan. No other provisions of the Registration Statement are amended. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of Billings, State of Montana, on this day of March, 2012. STILLWATER MINING COMPANY By: /s/ Francis R. McAllister Francis R. McAllister Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature, Name and Title Date /s/ Francis R. McAllister March , 2012 Francis R. McAllister Chairman, Chief Executive Officer and Director (Principal Executive Officer) /s/ Gregory A. Wing March , 2012 Gregory A. Wing Vice President and Chief Financial Officer (Principal Accounting Officer) /s/ Craig L. Fuller March , 2012 Craig L. Fuller, Director /s/ Patrick M. James March 30, 2012 Patrick M. James, Director /s/ Steven S. Lucas March 28, 2012 Steven S. Lucas, Director /s/ Michael S. Parrett March , 2012 Michael S. Parrett, Director /s/ Sheryl K. Pressler April 5, 2012 Sheryl K. Pressler, Director /s/ Michael Schiavone March 31, 2012 Michael Schiavone, Director
